Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 3, 15-18, 29, 30 and 39 have been cancelled.
Claims 1, 2, 4-14, 19-28 and 31-38 are pending.
Claims 2 and 31-34 have been withdrawn.
Claims 1, 4-14, 19-28 and 35-38 are under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections:
Applicant's amendments and arguments filed 5/3/21 are acknowledged
and have been fully considered. 
Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-14, 19-28 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hao et al. (PLOS ONE 2013 March;8(3):11 pages) and Morse et al. (WO 2012112410) and Perez et al. (US 20130095143) as evidenced by Liu et al. (Proc. Natl. Acad. Sci. USA 1997;94:1852-1856).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    270
    760
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    298
    746
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 37 and 38, Hao et al. teach mincing excised gelatinous tissue with the UC arteries, veins and amnion removed, which contains Wharton’s jelly into 0.5-1 mm3 pieces (page 2, Materials and Methods) and further dehydrating Wharton’s Jelly Extract (page 2, upper right column) that was homogenized to a particle size diameter of about 2-5 microns, hence micronized, and removed from the plates (Page 3, right column Characteristics of WJE), thus being suitable for delivery to a subject in need thereof (page 2, left column Preparation of human umbilical Wharton’s jelly extracts, scanning electron microscopy and mass spectra analysis) thus not comprising any amnion, chorion, or intermediate tissue layer. The particles inherently comprise both the soluble and insoluble components of Wharton’s Jelly especially when Hao et al. disclose that collagen, fibronectin and other ECM components are present (page 3, Characteristics of WJE) and hyaluronic is inherently present in the Wharton’s Jelly. It is noted that collagen type III is naturally present and a major component of the ECM (See Abstract of: Liu et al. (Proc. Natl. Acad. Sci. USA In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
With regard to instant claims 8-12, 19 and 20, the limitation of “rehydrated micronized particles of Wharton’s jelly” is deemed to be a product-by-process limitation because the resulting product is just hydrated micronized particles of Wharton’s jelly. Hao et al. disclose hydrated micronized particles of Wharton’s jelly diluted to 1% w/v (0.01 g/ml) in PBS (phosphate buffered saline which is pharmaceutically acceptable and contains water which is a liquid and suitable for injection into a human subject) prior to dehydration (page 2, bottom left column) where the micronized particles have a size of about 2-5 microns, hence micronized (Page 3, right column Characteristics of WJE) and where the umbilical cord arteries, veins and amnion were removed (page 2, left column Preparation of human umbilical Wharton’s jelly extracts, scanning electron microscopy and mass spectra analysis) thus not comprising any amnion, chorion, or intermediate tissue layer. The particles inherently comprise both the soluble and insoluble components of Wharton’s Jelly especially when Hao et al. disclose that collagen is In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Morse et al. is directed to dermal filler compositions to prevent or reduce wrinkles (page 21, lines 3-5; page 22, lines 19-21; 26-27; Example 1).
With regard to instant claims 1, 4, 5, 26, 38 and 39, Morse et al. teach micronized placental components, hence micronized biocompatible polymers, and pharmaceutical compositions thereof (Abstract) where the composition comprises Wharton’s jelly, collagen, biocellulose polymers and hyaluronic acid (claims 1, 14-16 and 21) that is micronized to a particle size of from 25-200 microns (claim 7) or from 20-100 microns (claim 50) and reported sizes of 25-75 microns (page 22, line 25; page 36, lines 11-12). Wharton’s jelly naturally comprises both soluble and insoluble components such as hyaluronic acid and collagen. The Wharton's jelly separated from vascular structures (i.e., umbilical vein and artery) and surrounding membrane (page 13, lines 4-5) thus not comprising any amnion, chorion, or intermediate tissue layer.
With regard to instant claims 1 and 37, Morse et al. teach dehydrating the material (Figure 1; Page 3, lines 14-25; and page 9 Dehydration (Step 145)) followed by micronization (Page 3, lines 14-25). Morse et al. also teach that addition of a filler such 
With regard to instant claims 8-11, Morse et al. teach adding a pharmaceutically acceptable carrier (claim 20) such as water, saline or nonaqueous vehicle (claim 21) which naturally rehydrates the micronized dehydrated Wharton’s jelly. 
With regard to instant claims 12-14, Morse et al. teach a composition with 0.5- 20% by weight of the micronized particles (claim 51). 20% is equivalent to 200 mg/ml or 0.2 g/ml. 
With regard to instant claims 19, 20 and 35, Morse et al. teach that the composition is injectable (claim 23) and in the form of a liquid, gel or paste (claim 24) and is thus suitable for injection into a human subject. 
	With regard to instant claims 24 and 25, Morse et al. teach molding the micronized particles to make a 3D construct (claim 43; page 15, lines 3-18) where the mold implicitly compresses the material into the desired shape and the composition naturally cures in the mold to the desired shape which reads on drying. 
	With regard to instant claims 26-28, Morse et al. teach treating the micronized particles with a cross-linking agent (claim 43) which cross links any biocompatible plasticizing polymers present and also with biocompatible plasticizing polymer gelatin for example (claim 46). 

Perez et al. is directed to using biomaterials comprising Wharton’s Jelly GAG in the development of cell culture systems as well as application to treating various conditions such as filling of soft tissues and the treatment of wrinkles (claims 1, 22-27). Perez et al. teach an injectable hydrogel made exclusively from Wharton’s jelly (claim 1; Abstract; [0001] and [0056-0057]) that comprises crosslinked Wharton’s jelly where in order for the biointeraction between cells and the biomaterial to occur, it is necessary for the biomaterial to remain at the site of application and crosslinked hydrogels form a structural matrix capable of acting as a support where the biomaterial formed by GAGs derived from Wharton's jelly of umbilical cord that is: 1) free of umbilical cord membrane and blood vessels, 2) which can form a hydrogel with tunable viscosity, 3) which is applicable to a wide range of human pathologies in the form of a 3D scaffold. (Abstract and [0002-0006; 0029-0031; 0057-0058; and 0063-0071]).
With further regard to instant claims 1, 24, 25 and 28, Perez et al. teach in [0085]: “A stabilization (crosslinking) strategy is required in order to facilitate applications where the biomaterial is to perform as a stable three dimensional scaffold.  In order to achieve this objective, the GAGs can be chemically modified or crosslinked to form the injectable hydrogel of the present invention.  These chemical modifications (crosslinking, polymerization) typically involve alcohol or carboxylic groups, and can occur in situ after injection, or prior to injection.” See also [0086-0089]. Perez et al. teach molding the hydrogel to take the desired shape [0089, 0119] and drying the injectable hydrogels by lyophilization [0083, 0086, 0089, 0121-0122].

Perez et al. also teach treatment of wounds with the hydrogel (Example 10; [0056, 0083, 0103-0104] and claim 27).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Hao et al. is that Hao et al. do not expressly teach Wharton’s jelly in the size of about 10-300 microns or about 10-100 microns or about 25-75 microns or the size distribution of instant claims 6 and 7 in a concentration of about 0.1 g/mL to about 0.5 g/mL or about 0.2 g/mL in the form of a paste or gel. This deficiency in Hao et al. is cured by the teachings of and Morse et al. and Perez et al.
2. The difference between the instant application and Hao et al. is that Hao et al. do not expressly teach molding the micronized Wharton’s jelly to make a solid pellet having a diameter of from about 1 mm to about 5 mm or about 2.5 mm. This deficiency in Hao et al. is cured by the teachings of Morse et al. and Perez et al.
3. The difference between the instant application and Hao et al. is that Hao et al. do not expressly teach a micronized plasticizing biocompatible polymer, such as 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the dehydrated micronized particles of Wharton’s jelly of Hao et al. where the Wharton’s jelly is in the size of about 10-300 microns or about 10-100 microns or about 25-75 microns or the size distribution of instant claims 6 and 7 in a concentration of about 0.1 g/mL to about 0.5 g/mL or about 0.2 g/mL in the form of a paste or gel, as suggested by Morse et al. and Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. Initially, here is a first argument regarding the size ranges of the particles. It is well settled law that a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device MPEP 2144.04(IV)(A): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Here only difference is the size of the particles. In re Rose 42 C.C.P.A. 817, 105 U.S.P.Q. 237, 220, 821 F.2d 459 (1955): “matters of choice involving differences in degree and/or size [are] not patentable distinctions”.  Especially, when the claimed Wharton’s jelly particles perform no differently from the prior art Wharton’s jelly particles. It is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966). 3. So where Applicant teaches by their own specification that smaller particles are equivalent to larger particles of about 500 microns, then Applicant is not in a favorable position to argue for any invention in one as distinguished from the other. Thus the mere change is size is deemed a simple change in proportion of a known composition insufficient to constitute patentability because such changes in size are only of a degree rather than kind.
 In view of the combined references, here is a second argument concerning the particle size.  Wharton’s Jelly by itself is useful for cell culture systems as taught by Perez et al. and Hao et al., as well as for treating wrinkles as dermal filler as taught by Perez et al. and Morse et al. Thus it is obvious to employ the micronized Wharton’s Jelly of Hao et al. in other applications such as a dermal filler treating wrinkles of Morse et al. and Perez et al. Accordingly, Morse et al. teach and suggest a particle size range that embraces the instantly claimed range for the micronized Wharton’s Jelly for use as a dermal filer. On the one hand, it is nothing more than homogenizing the particles to employ as a dermal filler role as taught by Morse et al., and merely measuring the particle size distribution after sieving to the desired particle size range and Morse et al. teach using sieves down to 125 microns (page 35, lines 25-27) and collecting the separated particles (page 36, lines 1-3) with reported sizes of 25-75 microns (page 22, line 25 and page 36, lines 11-12) which is exactly the claimed range of instant claim 5. The Examiner notes for the record that Applicant uses the same sieving technique to separate the particles [0116] to obtain a desired particles size of 25-75 microns. On the other hand, it would appear that Applicant is attempting to describe a D50 of about 40 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The ordinary artisan would have a reasonable expectation of success in so doing. 
With regard to the concentration limitations, Hao et al. disclose diluting down the Wharton’s Jelly extract thus starting from a more concentrated composition. Thus it is merely an arbitrary value to have about 0.2 g/mL of the micronized particles in the composition of Hao et al. in the absence of any criticality. The ordinary artisan would have a reasonable expectation of success in so doing. 
With regard to the paste or gel limitation, these are obvious variations of the composition as taught by Morse et al. which the ordinary artisan would have a reasonable expectation of success in making for using the micronized Wharton’s Jelly as a dermal filler. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to compress mold the micronized Wharton’s jelly of Hao et al. to make a solid pellet having a diameter of from about 1 mm to about 5 mm or about 2.5 mm and add a micronized plasticizing biocompatible polymer, such as polyethylene glycol, as suggested by Morse et al. and Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the Examiner has already established that the art recognizes use of the micronized 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made crosslink the composition of Hao et al., as suggested by Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because when using the micronized Wharton’s Jelly in the dermal filler capacity, stabilization by crosslinking is important as taught by Perez et al. Thus the ordinary artisan would have a reasonable expectation of success in making a crosslinked dermal filler composition in view of the combined references.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments (pages 6-15 of Remarks) have been fully considered but are not persuasive. 
In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977). Second of all, even if the centrifuging removed insoluble solid components, it does not explain how collagen, which is practically insoluble in water, is later assayed for unless to some extent the collagens present are not removed at all during centrifugation. The instant claims also do not require any In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Applicant has not met their burden of proof. Accordingly, this argument is not persuasive.
Applicant asserts that collagen III has a MW of 142 kDa for a commercial product from Santa Cruz Biotechnology and that Hao identified collagen type I at 139 kDa. Applicant then concludes that if collagen III were present then the ordinary artisan would have expected a band at 142 kDa but no band was observed. Respectfully, the Examiner cannot agree for the following reasons. First of all, Applicant and the Examiner can both agree that Wharton’s jelly contains collagen type I and collagen type III and the art of Sobolewski et al. 1997 (of record) confirms this in at least Figure 6. Applicant did correctly note that Hao et al. identifies collagen alpha-1(I) at 138941 MW indicated as “b3” in Figure 1C and Table 1. Collagen type III is also composed of alpha-1 chains and is known to be colocalized with collagen type I (see the art already of record Liu et al. Proc. Natl. Acad. Sci. USA Vol. 94, pp. 1852–1856, March 1997; page 1852, left column). Given that Applicant reports the MW of collagen type III is 142 kDa, which is nearly identical to the MW of collagen type 1 of 139kDA, then the only In re Best above.) Accordingly, this argument is not persuasive.
Applicant asserts that Morse’s compositions all comprise amnion, chorion, or intermediate tissue layers and that: “One of ordinary skill in the art understand that the "vascular structures" and the "surrounding membranes" (the material being removed from the Wharton's jelly) do not include the amnion, chorion, or intermediate tissue layer of the placenta. Therefore, Morse's compositions will comprise amnion, chorion, or intermediate layer of the placenta, even if the vascular structures and surrounding membranes are removed f[r]om Wharton's jelly.” Respectfully, the Examiner cannot agree. Morse is relied upon not for teaching compositions comprising amnion, chorion, or intermediate tissue layers but rather the fact that the artisan is taught to separate Wharton’s jelly from vascular structures and surrounding membranes which would include the amnion, chorion and all the labeled structures in the figure on 9 of remarks such that the artisan has only Wharton’s jelly in hand. The isolated Wharton’s jelly is than added to other components later by the artisan. That interpretation is in alignment with claims 1 and 14-16 of Morse which teach adding a filler (claim 14) such as Wharton’s jelly (claims 15-16) to the composition of claim 1. Respectfully, on this point Applicant and the Examiner have to agree to disagree.
On page 10 of remarks, Applicant asserts that the Examiner disregards and minimizes differences between the teachings of the references and the presently recited claims based on a misunderstanding of Hao. Applicant’s first point is: “Hao does not teach particles in its WJE, because the WJE is the supernatant obtained by 
Applicant asserts that: “the Examiner conflates the minced intermediate with the dehydrated WJE removed from the plates” (page 11 of remarks). Respectfully, the Examiner has not. The Examiner is establishing a range of particle sizes from those on the plates to those after mincing, which will be homogenized and thus even smaller than the 500 microns size taught and when viewed in light of the combined references the instantly claimed range is entirely obvious.
Applicant’s arguments concerning particle size is noted but not persuasive because Applicant is arguing Hao individually and not in combination with the other references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that 0.5 mm3 is not equivalent to 500 μm3 . However, 1 mm is equal to 1000 microns and therefore 0.5 mm is equal to 500 micron. The minced 
Applicant next argues that: “this argument is based on the premise that particle size does not affect performance. The present application shows this not to be true.” Respectfully, Applicant has mischaracterized the Examiner’s position. As noted by Applicant on page 11 of remarks, the Examiner stated: “It is noted that Applicant teaches that the Wharton's jelly particles can be about 500 microns in size [0042] and Hao et al. teach mincing to 500 um3 . So where Applicant teaches by their own specification that smaller particles are equivalent to larger particles of about 500 microns, then Applicant is not in a favorable position to argue for any invention in one as distinguished from the other. Thus the mere change is size is deemed a simple change in proportion of a known composition insufficient to constitute patentability because such changes in size are only of a degree rather than kind.” The Examiner also noted Morse’s teaching of particle size which overlaps the instantly claimed ranges. Applicant has failed to show any criticality of any range and consequently there is no distinction from Applicant’s smallest claimed size to Applicant’s largest claimed size. From MPEP 2144.05(III)(A): “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Applicant has not done so.
On page 13 or Remarks Applicant asserts that the Examiner’s second argument disregards the teachings of the cited references as a whole. Applicant argues that the necessary in order to gain the benefits of the Wharton's jelly; if it were not necessary, then there would be no reason to undergo the rest of the processing.” Well, for one thing, the ordinary artisan understands that the Wharton’s jelly extract of Hao will have the same benefits of Wharton’s jelly because it is Wharton’s jelly and for another thing, for the ordinary artisan to obtain Wharton’s jelly such processing to remove other biological components is necessary and for a third thing Morse teaches Wharton’s Jelly separated from other membranes and tissues. While Applicant argues that Morse does not teach Wharton’s jelly by itself at all (page 14 or remarks) the Examiner cannot agree. Claim 16 directs the artisan to obtain Wharton’s jelly by itself and add it to the composition of claim 1 of Morse as a filler and Morse instructs the artisan to separate Wharton’s jelly from the other structural components. Respectfully, the Examiner cannot agree and these argumenta are not persuasive.
Applicant’s comments about Perez and the combination of references are noted but not persuasive because the Examiner is relying on Perez as described above and the combined teachings teach Wharton’s Jelly to the ordinary artisan and the Examiner has provided articulated reasoning as to their combination to meet each and every limitation.
In regard to instant claims 21-28 (page 15 of Remarks), Applicant asserts that: “the sole purpose of the minced Wharton's jelly taught in Hao is to be homogenized and 
The Examiner has carefully considered all of Applicant’s arguments but the arguments are not persuasive. The claims remain rejected.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613